 Case 19-45206-elm7 Doc 48 Filed 07/20/21            Entered 07/20/21 10:24:39       Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

IN RE:                                           §
                                                 §                CASE NO. 19-45206-ELM
                                                 §
SYNERGY FABRICATION,                             §
INC.
                                                 §                CHAPTER 7
                                                 §
DEBTOR                                           §

                    CERTIFICATE OF NO OBJECTIONS (Docket No. 45)

        On June 23, 2021, Shawn K. Brown, chapter 7 Trustee (“Trustee”), filed and served his
Final Application of Lain, Faulkner & Co., P.C. Accountant for the Trustee, for Allowance of Fees
and Expenses (the “Application”). Pursuant to N.D. Tex. L.B.R. 9007-1(c), as part of the
Application, the Trustee gave notice of a response deadline of at least 21 days after service of the
Application. The Application was served by mail and/or the Court’s CM/ECF electronic filing
system. Responses were to be served no later than July 15, 2021. Any objections to the Application
were to have been served on the Trustee. As of the filing date of this Certificate, the Trustee has
received no objections or responses, and the docket reflects that no objections or responses have
been filed.




                                             Respectfully submitted,

                                             THE LAW OFFICE OF SHAWN K. BROWN PLLC

                                             /s/ Shawn K. Brown
                                             TX Bar No. 03170490
                                             PO Box 93749
                                             Southlake TX 76092
                                             (817) 488-6023
                                             shawn@browntrustee.com

                                             COUNSEL FOR THE CHAPTER 7 TRUSTEE
